Perley, J.
The original writ in the Vermont suit describes the defendant, Shaw, as residing in this State. The return on that writ shows an attachment of his property in Vermont, and that he was then living out of that State. Judgment was recovered and execution issued against him as of Westmoreland in New Hampshire. This, in the absence of evidence to the contrary, must be taken to establish the fact of the defendant’s residence without the limits of Vermont, from the time when the suit' was brought against him in that State until after the judgment was recovered. Rangely v. Webster, 11 N. H. Rep. 396.
The judgments of Courts in other States of the Union are foreign, except so far as their character has been changed by and under the Constitution of the United States.
After some fluctuation of opinion, the general principle appears to be now well established, that where the State Court has jurisdiction, its judgment is conclusive in every other State ; and that where the State Court had no jurisdiction, the judgment is inoperative beyond the limits of the State where it was recovered. Gleason v. Dodd, 4 Met. 333.
A State may assert jurisdiction over personal property situated within its territorial limits, though the person of the owner is not within the jurisdiction of the Court which renders the judgment. The rule that personal property follows the person of the owner and is governed by the law of his residence, is a rule of courtesy and comity, and not binding on the government of the country where the property of an absent owner happens to be situated.
The right of the government and Courts of Vermont to take and apply property within their limits, according to their law, is not to be questioned in our tribunals. The proceedings in Vermont, so far as they relate to the property of the defendant taken there and sold on the execution, are conclusive. Hall v. Williams, 6 Pick. 241.
But unless the Court in Vermont in some way obtained jurisdiction over the person of the defendant, notwithstanding his residence abroad, the judgment in Vermont is to be regarded here as merely a proceeding in rem, intended to bind the pro*281perty of the defendantjfound and taken there, and beyond that, will, in this State, be treated as a nullity.
If the defendant, though residing in this State, went into Vermont temporarily and accidentally, and while there was served with regular process, he would be subject to the jurisdiction of the Court that issued the process, and the judgment would, under the constitution, have the same validity and effect here as in Vermont.
Or if he voluntarily submitted to the jurisdiction of the Court by appearing and defending in person or by attorney, he could not, in this State, question the validity of the judgment which that Court might have rendered against him.
The record in the Vermont suit is primd facie evidence of any fact, therein distinctly stated, that may be necessary to give the Court jurisdiction; and this rule is not derived from any provision of the Constitution of the United States, but applies to the records of other foreign tribunals. Thus, if the record had stated that the defendant appeared and defended by attorney, this would have been primd facie evidence of that fact. Gleason v. Dodd, 4 Met. 333.
The only evidence in the case to show that the Vermont Court obtained jurisdiction of the defendant’s person, so as to make the judgment effectual in this State, is the recital of the record, that it appeared to the Court that the defendant had been notified of the pendency of the suit. This gives us no information, when, where, or how he received notice, and cannot be taken as primd facie evidence that the defendant, residing in this State, went into Vermont and was there served with notice of the suit.
The record states the legal conclusion of the Court, and not the fact upon which they adjudged that notice had been given. Such general statement would be wholly insufficient in an officer’s return, and it is difficult to see -why it ought to have any higher effect in the foreign record. The mere adjudication of the Court in Vermont on the question of notice, can in this State be held to mean no more than that such notice had been given, actual or constructive, as according to the law of that State, and *282the course of the Court, would warrant a judgment in rem, binding the property attached in mesne process. It would be extravagant to contend that, from the statement in that record we were to understand that the defendant went into Yermont and was there served with notice. The most that can possibly be inferred is, that personal notice was given to him in this State. Taking that to have been the fact, it was not enough to give the Court jurisdiction over his person so as to bind him by the judgment, when it is sued in this,State.
The process of attachment is effectual for its direct and legitimate purpose, which is to enforce the application of the property attached according to the laws of the State where it is found. But the attachment of his property cannot have the effect to extend the jurisdiction of the foreign Court over the person of the absent owner. Story on Confl. of Laws, § 549; Mills v. Durgee, (per Johnson, J.) 7 Cranch, 486 ; Fenton v. Garlick, 8 Johns. 194; Hall v. Williams, 6 Pick. 240; Long v. Long, 1 Hill, 597.
The result is, that there must be

Judgment for the defendant.